     Case 2:17-md-02785-DDC-TJJ Document 2175 Filed 07/22/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

       IN RE: EpiPen (Epinephrine Injection, CASE NO.: 2:17-MD-02785-DDC-TJJ
       USP) Marketing, Sales Practices and
       Antitrust Litigation                  Hon. Daniel D. Crabtree
                                             Hon. Teresa J. James



 REPLY IN SUPPORT OF MOTION TO CLARIFY ORDER SETTING PAGE LIMITS

       There are no “tricks” involved in Defendants’ Motion to Clarify (“Defendants’ Motion”).

Despite Plaintiffs’ rhetoric, this is a very straight-forward request seeking clarification of the

Court’s April 24, 2020, Order (Doc. 2062) setting page limits for summary judgment and

Daubert motions. As set forth in Defendants’ Motion, that order provides that “briefing for each

Daubert motion” is subject to certain page limits. Doc. 2062 at 1 (emphasis added). Defendants

are in compliance with this Order because Plaintiffs decided to ask a single person to sit in the

chairs of two very different experts, to write two different reports, and to be deposed twice

concerning those distinct reports.

       Plaintiffs are correct that “[t]his is a new one,” Doc. 2171 ¶ 3, but it is only new because

of Plaintiffs’ decision to designate a single person to offer two different expert opinions, in two

different reports—one affirmative and one rebuttal, on two completely different issues. Plaintiffs

conceded that the subject matter of the reports do not overlap, and did not object to Defendants

taking a separate deposition on each. Plaintiffs’ state that “nothing in this Court’s page-limit

order permitted Defendants to file separate Daubert motions on separate issues.” Id. ¶ 4. But

they ignore that nothing in the Court’s Order prohibited Defendants from doing so, and

Defendants believe that—given the circumstances—doing so was appropriate. “Taken to its

logical conclusion” a party could designate a single person to provide expert testimony on an



                                                1
     Case 2:17-md-02785-DDC-TJJ Document 2175 Filed 07/22/20 Page 2 of 6




unlimited number of “different topics” or “separate issues,” and file expert reports as to each.

Cf. id. ¶¶ 3, 4. Under Plaintiffs’ reading of the Order, the opposing party would be limited to a

single Daubert motion for any number of non-overlapping expert reports—merely because they

were submitted by the same individual. For example, Plaintiffs could also have had Professor

Torrance issue a separate report on damages in this case, and another one defining the market for

epinephrine auto-injectors. But there is no question that had they chosen a person having

ordinary skill in the art (“POSITA”) (in this case a mechanical engineer), Defendants would have

been permitted to file a separate Daubert motion as to that expert. Defendants should thus not be

precluded from doing so simply because Plaintiffs declined to find a qualified expert.

       Plaintiffs concede that the issue of the ’827 Patent, Mr. Clemens’ technical comparison of

that patent to the Teva device, and Professor Torrance’s rebuttal to that comparison, is based on a

“new”; i.e., different, argument. Doc. 2171 ¶ 7. But Plaintiffs’ opposition mischaracterizes the

distinct issues at play in Professor Torrance’s two reports. Plaintiffs concede that Professor

Torrance’s affirmative report (which Defendants separately rebut with the opinion of David

Folsom) addresses “Teva’s likelihood of success in the Teva patent litigation.” Doc. 2171 ¶ 6.

An expert analysis on “likelihood of success” in the Teva litigation requires review of the trial

record, and the ultimate opinion goes to whether the only economically rational explanation for

the Teva settlement was a reverse payment. Doc. 2153-2 at 1-2. By contrast, the technical

analysis performed by Mr. Clemens goes to whether Plaintiffs have met their burden on an

entirely different issue: whether after a technical review of the blueprints and design drawings of

Teva’s proposed auto-injector device, that device would have infringed the ’827 Patent. Doc.

2142-1 § I.A.1.d. In other words, the two pairs of experts—Professor Torrance and Mr. Folsom

on the one hand, discussing the merits of a patent litigation, and Professor Torrance and Mr.




                                                2
     Case 2:17-md-02785-DDC-TJJ Document 2175 Filed 07/22/20 Page 3 of 6




Clemens on the other, addressing infringement based on a technical comparison of the device to

a non-litigated patent—opine on entirely separate issues that require different analyses and

different types of opinion. The two Daubert motions accordingly raise different issues of both

fact and law.

       Finally, Plaintiffs will suffer no prejudice by responding to a second brief. Had Plaintiffs

chosen their own POSITA expert to rebut Defendants’ POSITA, Mr. Clemens, they would have

been required to respond in kind to a second brief. Likewise, if Plaintiffs had sought to exclude

Defendants’ experts on these same topics, they would have been permitted to file two separate

25-page motions—one directed to Mr. Folsom and one directed to Mr. Clemens. Nothing is

different here. Plaintiffs get the same 25 pages per brief to respond to each of Defendants’

motions. Their loss of time argument is without merit; they did not know how many Daubert

motions they would be required to respond to until July 15, 2020 when Defendants filed those

motions. They are in the same situation they would have been had they properly chosen a

POSITA for their rebuttal report to Mr. Clemens as they are now. 1

                                        CONCLUSION

       For the following reasons and the reasons set forth in Defendants’ Motion, Defendants

seek an Order clarifying that they may address in separate motions, each subject to the applicable

page limitations, the affirmative and rebuttal opinions of Plaintiff’s expert, Professor Andrew W.

Torrance. In the alternative, Defendants seek leave to exceed those page limits by filing Exhibit

A, a 17-page motion (and accompanying materials) addressing Professor Torrance’s rebuttal

opinions in addition to a 25-page motion addressing his affirmative opinions.



1
       In response to Plaintiffs’ statement in paragraph 2 of their opposition to the motion to
       clarify, Defendants incorporate by reference Defendants’ Opposition to Plaintiffs’ Motion
       to Strike (July 22, 2020).

                                                3
     Case 2:17-md-02785-DDC-TJJ Document 2175 Filed 07/22/20 Page 4 of 6




Dated: July 22, 2020               SHOOK, HARDY & BACON L.L.P.


                                   By:    /s/ Joseph Rebein
                                          Joseph Rebein, #25912
                                          Zach Chaffee-McClure, #23479
                                          Ashley Harrison, D. Kan. #78667
                                          2555 Grand Boulevard
                                          Kansas City, MO 64108-2613
                                          Telephone: (816) 474-6550
                                          Facsimile: (816) 421-5547
                                          jrebein@shb.com
                                          zmcclure@shb.com
                                          aharrison@shb.com

                                          AND

                                          Dimitrios T. Drivas
                                          Robert A. Milne
                                          Raj S. Gandesha
                                          Edward Thrasher
                                          Kathryn Swisher
                                          WHITE & CASE LLP
                                          1221 Avenue of the Americas
                                          New York, NY 10020
                                          Telephone: (212) 819-8200
                                          Fax: (212) 354-8113
                                          ddrivas@whitecase.com
                                          rmilne@whitecase.com
                                          rgandesha@whitecase.com
                                          edward.thrasher@whitecase.com
                                          kathryn.swisher@whitecase.com

                                          Counsel for Defendants
                                          Pfizer Inc., King Pharmaceuticals LLC, and
                                          Meridian Medical Technologies, Inc.




                                          /s/ Adam K. Levin

                                          Adam K. Levin
                                          David M. Foster


                                      4
Case 2:17-md-02785-DDC-TJJ Document 2175 Filed 07/22/20 Page 5 of 6




                                     Benjamin F. Holt
                                     Justin W. Bernick
                                     Carolyn A. DeLone
                                     Kathryn M. Ali
                                     Katherine B. Wellington
                                     HOGAN LOVELLS US LLP
                                     555 13th Street.NW
                                     Washington, DC 20004
                                     Telephone: (202) 637-5600
                                     Fax: (202) 637-5910
                                     adam.levin@hoganlovells.com
                                     david.foster@loganlovells.com
                                     benjamin.holt@hoganlovells.com
                                     justin.bernick@hoganlovells.com
                                     carolyn.delone@hoganlovells.com
                                     kathryn.ali@hoganlovells.com
                                     katherine.wellington@hoganlovells.com

                                     Brian Fries (15889)
                                     James Moloney (23786)
                                     LATHROP GPM
                                     2345 Grand Boulevard, Suite. 2200
                                     Kansas City, MO 64108-2618
                                     Telephone: (816)292-2000
                                     Fax: (816) 292-2001
                                     bfries@lathropgpm.com
                                     jmoloney@lathropgpm.com

                                     Counsel for the Mylan Defendants




                                 5
     Case 2:17-md-02785-DDC-TJJ Document 2175 Filed 07/22/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

          I hereby certify that on July 22, 2020, a true and correct copy of the foregoing was filed

via the Court’s CM/ECF system, which will serve electronic notice of same upon all attorneys of

record.



                                                       By:    /s/ Joseph Rebein

                                                       COUNSEL FOR DEFENDANTS
                                                       Pfizer Inc., King Pharmaceuticals LLC, and
                                                       Meridian Medical Technologies, Inc.




                                                  6
